C.D.S. Home Improvement Corp. v Adegoke (2022 NY Slip Op 05149)





C.D.S. Home Improvement Corp. v Adegoke


2022 NY Slip Op 05149


Decided on September 14, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 14, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
CHERYL E. CHAMBERS
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2019-13204
 (Index No. 101145/15)

[*1]C.D.S. Home Improvement Corp., respondent,
vAdedamola Adegoke, appellant.


Arnold E. DiJoseph, P.C., New York, NY (Arnold E. DiJoseph III of counsel), for appellant.
Tracy & Stilwell, P.C., Staten Island, NY (John J. Tracy of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Richmond County (Orlando Marrazzo, Jr., J.), entered June 11, 2019. The judgment, upon a decision of the same court dated May 23, 2019, made after a nonjury trial, is in favor of the plaintiff and against the defendant in the principal sum of $69,637.71.
ORDERED that the matter is remitted to the Supreme Court, Richmond County, to set forth its calculations and the specific evidence relied upon in its determination of the damages award to the plaintiff in the principal sum of $69,637.71, and the appeal is held in abeyance in the interim. The Supreme Court, Richmond County, shall file its report with all convenient speed.
In June 2013, the defendant homeowner entered into a contract with the plaintiff, a home improvement contractor, to perform repairs at the defendant's property due to fire damage. In September 2015, the plaintiff commenced this action, inter alia, to recover damages for breach of contract, alleging that the defendant failed to pay the balance owed after repairs were completed. Following a nonjury trial, the Supreme Court determined that the plaintiff was entitled to recover damages in the principal sum of $69,637.71, and a judgment was entered in favor of the plaintiff and against the defendant in that principal sum. The defendant appeals.
Under the particular circumstances of this case, in which the Supreme Court did not explain how it calculated the damages award to the plaintiff in the principal sum of $69,637.71, which is not apparent from the record, we remit the matter to the Supreme Court, Richmond County, to set forth its calculations and the specific evidence it relied upon in determining the damages award, and the appeal is held in abeyance in the interim (see Sirgant v Sirgant, 35 AD3d 437). The Supreme Court, Richmond County, shall file its report with all convenient speed.
BRATHWAITE NELSON, J.P., CHAMBERS, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court